DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive.

Rejection under 35 USC 112(a)
The amendment to the claims have overcome these rejections.  They are withdrawn.

Rejections under 35 USC 102
The remark have been found persuasive the rejections have been withdrawn.

Rejections under 35 USC 103  Kaim in view of Sinha
	The issues addressed in the remarks were previously responded to in the interview summary of 28 February 2022.  Upon further consideration of the additional amendments, it was determined that the claim still fails to overcome the rejection of Kaim in view of Sinha.  Specifically, the claim does not require the flow rate of argon to be more than twice that of the germane.  Therefore, the claim suggests that any flow rate of argon with a germane flow rate of .35 to 1.00 sccm would result in an increased argon beam current by 10% -15% relative to an argon ion beam generated without use of germane at a same extraction current.  Initially, this is not supported by the instant specification.  Particularly, paragraph [0057] teaches that the increase in argon beam current only exists when the argon flow rate is set to 2.5 sccm.  The breath of the claim 
	Additionally, Koo in view of Sinha is addressed in a new grounds rejection herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “a flow rate of argon is such that a beam current of the argon ion beam is increased 10% to 15% relative to an argon ion beam generated without use of germane at a same extraction current”.  Specifically, the specification does not support that any flow rate of argon will allow for such an increase ion beam current.  Paragraph [0057] of the instant published application recites:
“ it was found that the introduction of germane into an ion source with argon actually increased the argon beam current! FIG. 8 shows a graph where the vertical axis represents the argon beam current and the horizontal axis represents the amount of germane that is introduced into the IHC ion source 10 of FIG. 1. The extraction current was set to 60 mA and the beam energy was 20 keV. Additionally, the flow rate of argon was set to 2.5 sccm. The line represents the argon beam current 800. None of these parameters was changed as the flow rate of germane was increased”
That is, the specification suggests that the argon flow rate must be fixed at 2.5 sccm (i.e. none of these parameters were changed).  However, the claim does not have any requirement that the argon flow rate is unchanged in the comparison, nor what the flow rate may be.  Therefore, the claim covers any flow rate that may be variable or at flow rates much higher or lower than 2.5 sccm.  This does not have support within the 
Claims 2-4 and 6 lack written description by virtue of their dependencies on claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaim (US pgPub 2012/0142174) in view of Sinha et al. (US pgPub 2014/0322902)
Regarding claim 1, Kaim et al. teach a method of generating an argon ion beam ([0062] teaches ionizing a germanium-containing dopant gas comprising a mixture of 
introducing germane and argon into an ion source ([0062]) and wherein no halogen gasses are introduced into the ion source ([0016] teaches a mixture of germane and argon, thus no halogen gases); 
ionizing the germane and argon to form a plasma ([0062] an ionized gas is a plasma); and extracting argon ions from the ion source to form the argon ion beam ([0062] teaches ionizing a germanium-containing dopant gas (including argon) and paragraph [0003] teaches ionization is carried out to generate an ion beam and paragraph [0004] teaches extraction)
a flow rate of argon ([0062] and figure 1 shows supplemental gas supply vessels 362 for suppling diluent gas (i.e. argon)).
Kaim differs from the claimed invention by not disclosing the flow rate of germane.
However, Sinha teaches wherein a flow rate of germane is between 0.35 and 1.00 sccm ([0020] teaches a dopant gas rate minimum of .5 sccm and paragraph [0033] teaches GeH4 may be the dopant).
Sinha modifies Kaim by suggesting the flow rate of the dopant.
Since both inventions are directed towards germane containing dopant gases, it would have been obvious to one of ordinary skill in the art to use the flow rate of Sinha in the method of Kaim because it would reduce the gas consumption by reducing the isotopically enriched dopant while carrying out the equivalent implant dosage ([0039]).  
The combined device suggests a flow rate of argon and the claimed flow rate of germane, however does not specifically disclose the effect of increased beam current of the argon beam relative to an argon beam without the use of germane.  However, since all method steps are taught by the combined device the increased beam current is considered to be an inherent effect because there is a flow rate of argon and the flow rate of germane is at the prescribed requirement.
Regarding claim 2, Kaim teaches wherein the ion source comprises an indirectly heated cathode ion source ([0153] teaches any suitable type of ion source including an IHC source).
Regarding claim 3, Kaim in view of Sinha teaches wherein the ion source comprises an RF ion source ([0043]).
Regarding claim 4, Kaim teaches wherein the ion source comprises a Bernas source ([0005])
Regarding claim 6, Kaim teaches wherein the ion source is a component of a beam-line implantation system ([0016]).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US pgPub 2016/0163510) in view of Sinha et al. (US pgPub 2014/0322902).
Regarding claim 1, Koo teaches a method of generating an argon ion beam (fig. 3, 380a), comprising: 

ionizing the argon to form a plasma (inherent to form 380a in RF plasma chamber); and 
extracting argon ions from the ion source to form the argon ion beam (380a), 
and a flow rate of argon (inherent to flowing argon into 305a).
Koo differs from the claimed invention in the embodiment of figure 3, by not disclosing introducing germane into the chamber 305a, ionizing the germane with the argon to form the plasma and a flow rate of germane.
However, in a separate embodiment, Koo teaches adding germane as a second gas source ([0020], wherein [0021] teaches the introduction may also reduce creation of contaminates), ionizing the germane with the first gas to form the plasma (inherent to gas sources added to a plasma chamber) and a flow rate of germane ([0041] 9:1 ratio of first gas to second gas in a range of 10-20 sccm.  10 SCCM at a 9:1 ratio suggests a germane flow rate of 1 sccm, since the specific range is not disclosed, the exact flow rate is addressed herein below).
Paragraphs [0020]-[0021], modify the argon ion source of figure 3, by suggesting the addition of germane to the ion source.
Since both inventions are directed towards generating ions, while the argon source does not have any halogens, it would still be obvious to one of ordinary skill in the art to add the germane to the argon source because it would reduce the creation of contaminates and incorporation of theses contaminants in the ion beam ([0021]).  Note 
The combined device further differs from the claimed invention by not disclosing the flow rate of germane to specifically be in the range of 0.35-1.00 sccm.
However, Sinha teaches a low flow rate is desirable to reduce the consumption of germane ([see citations in rejection above]).
Since Koo teaches a ratio of the first gas flow (i.e. argon) to the second gas flow (germane) to be about 9:1 at a combined flow rate between 10-20 sccm ([0041]) (which would result in flow rates of germane being in the claimed range (i.e. a 9 to 1 ratio of gas composition would suggest a 9:1 ratio of a 10-20 sccm flow rate (for example 10 sccm would be 9 sccm first gas and 1 sccm second germane gas))) and Sinha expressly suggests the flow rate of the claimed range, it would have been obvious to one of ordinary skill in the art to use the 1 sccm of germane because it would reduce the amount of germane used, therefore reduce the operating cost of the system and avoid the deleterious effects suggested in Sinha.  That is, 10 sccm at the 9:1 ratio of gas composition in  Koo would result in a 9 sccm of the first gas and a 1 sccm of the second germane gas (9:1 ratio, [0041]) and therefore germane would be within the claimed range and at the lower end of the range disclosed in Koo for the purpose of reducing the amount of germane necessary for the argon implantation and avoid the deleterious effects suggested by Sinha.
The combined device suggests a flow rate of argon and the claimed flow rate of germane, however does not specifically disclose the effect of increased beam current of the argon beam relative to an argon beam without the use of germane.  However, since 
Regarding claim 3, Koo et al. teach wherein the ion source comprises an RF ion source ([0016]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881